Citation Nr: 0811805	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.	Entitlement to service connection for right elbow 
epicondylitis, including as due to an undiagnosed illness. 

2.	Entitlement to service connection for left elbow 
epicondylitis, including as due to an undiagnosed illness. 

3.	Entitlement to service connection for a right shoulder 
muscle strain injury, including as due to an undiagnosed 
illness. 

4.	Entitlement to service connection for a left shoulder 
muscle strain injury, including as due to an undiagnosed 
illness. 

5.	Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness. 

6.	Entitlement to service connection for skin rash, including 
as due to an undiagnosed illness. 

7.  Entitlement to a compensable rating for chorioretinal 
scars of the left eye, residuals of laser repair of retinal 
net.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1984 to September 
1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  

A hearing was scheduled at the RO February 2008.  The veteran 
failed to appear for this hearing.  The veteran did not 
demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran has been diagnosed as having right elbow 
epicondylitis which is not attributable to service.

3.  The veteran has been diagnosed as having left elbow 
epicondylitis which is not attributable to service.

4.  The veteran has been diagnosed as having right shoulder 
muscle strain which is not attributable to service.

5.  The veteran has been diagnosed as having left shoulder 
muscle strain which is not attributable to service.

6.  The veteran has not been diagnosed as having chronic 
fatigue syndrome.

7.  The veteran does not currently have objective signs of a 
skin problem that have been perceptible to an examining 
physician with a minimum of a 6-month period of chronicity 
objective signs or symptoms of a skin rash.

8.  On November 8, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran's authorized representative, that a withdrawal of 
this appeal is requested as to the issue of entitlement to a 
compensable rating for chorioretinal scars of the left eye, 
residuals of laser repair of retinal net.


CONCLUSIONS OF LAW

1.  Right elbow epicondylitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).

2.  Left elbow epicondylitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).

3.  Right shoulder muscle strain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).

4.  Left shoulder muscle strain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).

5.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).

6.  A skin rash was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the veteran's representative have been met as to the issue of 
entitlement to a compensable rating for chorioretinal scars 
of the left eye, residuals of laser repair of retinal net.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was afforded a VA Compensation and 
Pension Examination in August 2003.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317 (d)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The DD Form 214 indicated that the veteran had service in 
Southwest Asia from August 1990 to August 1991.  He received 
the Army Commendation Medal, Army Service Ribbon, Army 
Achievement Medal, Good Conduct Medal, NCO Professional 
Development Ribbon, the National Defense Service Medal, the 
Southwest Asia Service Medal with three Stars, Kuwait 
Liberation Medal, and Expert Marksman Badge (M16 Rifle).  
Based on the foregoing, the Board finds that the veteran 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War and meets the definition of a "Persian Gulf 
veteran."

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of disease or injury of the 
elbow, shoulders, chronic fatigue syndrome, or abnormality of 
the skin.  

In a July 1989 periodic examination, the veteran's 
musculoskeletal system, skin and lymphatic system, and 
endocrine system were normal.  His upper extremities were 
normal.  On his Report of History, the veteran reported that 
he had no swollen and painful joints; skin diseases; 
arthritis, rheumatism or bursitis; bone, joint, or other 
deformity; or painful or trick shoulder or elbow.

The veteran was examined prior to separation in August 1992.  
At that time, the veteran's musculoskeletal system, skin and 
lymphatic system, and endocrine system were normal.  His 
upper extremities were normal.  On his Report of History, the 
veteran reported that he had no swollen and painful joints; 
skin diseases; arthritis, rheumatism or bursitis; bone, 
joint, or other deformity; or painful or trick shoulder or 
elbow.

Post-service, a VA medical records dated in February 1995 
noted that the veteran had possible bursitis of the elbows.  

VA medical records dated from 1999 to 2006 reveal that the 
veteran reported having a knot on his left shoulder in 
December 1999.  It was determined that the knot was a lipoma 
and it was removed.  It was also noted that the veteran had 
left ulnar neuropathy.  In February 2000, the veteran 
reported elbow numbness.  In March 2001, he reported having 
elbow pain.  Also, in March 2001, the veteran indicated that 
he had a rash on his face which he had experienced on and off 
since his Gulf War service.  He reported that he had been 
told that it was due to spider bites.  The veteran also 
reported that he had a papular rash on his extremities in 
March 2001.  No rash was specifically noted on this 
examination.  

In private medical records in October 2003, the veteran 
complained of a skin rash, but the examination of the skin 
was normal texture without significant lesions.  

VA records dated in February 2006 noted that the veteran had 
right lateral epicondylitis.  In June 2006, it was noted that 
the veteran's skin on his hands was normal.  

The veteran was also afforded multiple VA examinations in 
August 2003.  The veteran was diagnosed as having 
epicondylitis of the elbows and muscle strain of the 
shoulders.  The veteran complained of having fatigue and 
insomnia, but was not diagnosed as having chronic fatigue 
syndrome.  It was noted that it was not known if he had sleep 
apnea.  There was no evidence of a skin rash.  

The competent evidence establishes that the veteran currently 
has diagnosed elbow and shoulder disabilities.  Specifically, 
he has been diagnosed as having bilateral elbow epicondylitis 
and bilateral shoulder muscle strain.  Thus, the veteran has 
known clinical diagnoses.  As such, the special provisions 
pertaining to undiagnosed illnesses are not applicable to 
this issue and service connection may not be granted on that 
basis.  See 38 C.F.R. § 3.317.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Direct service connection for 
the diagnosed bilateral elbow and bilateral shoulder 
disabilities is not warranted.  The service medical records 
reflect no complaints, findings, treatment, or diagnosis of 
an elbow or shoulder disease or injury.  On examination, the 
upper extremities were normal and the musculoskeletal system 
was normal.  The silence and the normal findings constitute 
negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

There were no complaints of elbow symptoms until 1995 and of 
shoulder symptoms until the 2000's.  There is no competent 
evidence linking the current diagnoses to service.  As noted, 
the veteran is not competent to make such a medical 
assessment.  Despite the veteran's contentions that he had 
elbow and shoulder problems since service, the record is 
devoid of supporting evidence.  In essence, the veteran's 
assertions of chronicity and continuity are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).   Accordingly, service connection is not 
warranted for bilateral elbow epicondylitis or bilateral 
shoulder muscle strain.  

With regard to chronic fatigue syndrome, the veteran does not 
have a diagnosis of chronic fatigue syndrome.  He complains 
of fatigue and insomnia, but his claim is specifically for 
chronic fatigue syndrome.  He does not have that disorder.  A 
claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Thus, the claim of service connection for chronic 
fatigue syndrome must fail.  

With regard to a skin rash, the veteran has intermittently 
reported having a rash on his face and extremities.  In order 
for service connection to be granted for undiagnosed illness 
of the skin, there must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.

The veteran is competent to report a rash.  However, there 
must also be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  In this case, there is 
a voluminous record which notes occasional reports, made by 
the veteran, of a skin rash.  There is no 6-month period of 
chronicity.  Although the veteran indicated that a skin rash 
existed since his Persian Gulf service, his report of such is 
not supported in the VA medical records which have documented 
consistent and regular treatment of medical problems spanning 
over at least a 7 year period.  His contentions of a 
continuous skin problem are therefore not substantiated and 
inconsistent with the record.  As such, they are not credible 
with regard to their alleged continuous nature.

Thus, the veteran does not currently have objective signs of 
a skin problem that have been perceptible to an examining 
physician with a minimum of a 6-month period of chronicity.  
Thus, while he may occasionally suffer from a rash, he does 
not meet all the criteria necessary for the Persian Gulf War 
presumption of service connection to apply.  With regard to 
direct service connection, there is no currently diagnosed 
skin disorder.  Thus, the claim of service connection on a 
direct basis must fail for the lack of a current diagnosis.  
Further, even though the veteran has made complaints of 
having a skin rash, there is also no competent evidence 
attributing those skin complaints to service.  Accordingly, 
service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


Entitlement to a compensable rating for chorioretinal scars 
of the left eye, residuals of laser repair of retinal net

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal as to 
this issue, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
issue and it is dismissed.


ORDER

Service connection for right elbow epicondylitis, including 
as due to an undiagnosed illness is denied.  

Service connection for left elbow epicondylitis, including as 
due to an undiagnosed illness is denied. 

Service connection for right shoulder muscle strain, 
including as due to an undiagnosed illness is denied. 

Service connection for left shoulder muscle strain, including 
as due to an undiagnosed illness is denied.  

Service connection for chronic fatigue syndrome, including as 
due to an undiagnosed illness is denied. 

Service connection for skin rash including as due to an 
undiagnosed illness is denied.  

The appeal is dismissed as to the issue of entitlement to a 
compensable rating for chorioretinal scars of the left eye, 
residuals of laser repair of retinal net.



____________________________________________
J. CONNOLLY JEVTICH.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


